Title: To Thomas Jefferson from Nathaniel Macon, 21 May 1824
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Washington
21 May 1824
The acts for the bank of the United States, the Tariff and internal improvements, seems to have put an end to legislating on the old republican principles, & to prove, that under any party name, unconstitutional measures may be adopted, names may please, but without the principles, which ought to attach to them, they are useless or worse; The acts above mentioned, & such as may be expected to follow tend I fear, to make Congress rather bargainers & Traders than sound & fair legislators; to look forward, cannot be pleasing, especially to those who have been opposed to constructive & implied powers in the federal government; Bank notes if they deserve that name, have introduced a system of speculation swindling, which has no doubt, had some effect in leading to measures, not formerly considered to be within the power of the government, by the party now supposed by many people to be in authorityI have written this much, because I could not consent to enquire after your health, without a few words on our affairs; that your days may be many & happy is the most sincere & constant wish ofSir—yr friend & obt sevtNathl Macon